Citation Nr: 1215394	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-40 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 2005 for the award of a 10 percent rating for left thigh skin graft scar

2.  Entitlement for a higher initial rating for left knee degenerative arthritis, currently rating as 10 percent effective August 8, 2001; 100 percent effective February 20, 2008, and 30 percent effective April 1, 2009.


REPRESENTATION

Appellant represented by:	Sean a. Ravin, Attorney 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to August 1965. 

This appeal arises from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a June 2007 rating decision, the RO increased the rating for left thigh skin graft scar to 10 percent disabling, effective April 27, 2005.  A December 2007 rating decision denied entitlement to an earlier effective date for the evaluation for the left thigh skin graft scar and granted service connection for left knee degenerative arthritis and assigned a 10 percent disability evaluation effective August 8, 2001.  A July 2008 rating decision increased the rating assigned to 100 percent disabling based on convalescence, effective February 20, 2008 and 30 percent disabling from April 1, 2009.  

On the October 2009 Form 9, the Veteran's representative expressed disagreement with the effective date of the "increased rating" assigned for the Veteran's left knee disability.  This is an apparent reference to the effective date of the 20 percent rating for that disability.  This issue is on appeal as part of the initial rating for the left knee disability since the effective date of service connection.

In letter to the Board dated in June 2011 and April 2012, the representative raised questions with regard to the RO's notices and rating actions with regard to the grant of a total rating for compensation purposes based on individual unemployability (TDIU).  These questions are referred to the RO for a response.   

The issue of entitlement to higher initial ratings for left knee degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In a March 1966 rating decision, the RO granted service connection for left thigh skin graft donor sight and assigned a noncompensable disability rating, effective August 7, 1965.  

2.  The Veteran did not submit a notice of disagreement with the initial rating, nor was new and material evidence received within one year of the March 1966 rating decision, and it became final.

3.  An informal claim for an increased rating for left thigh skin graft scar was raised by the Veteran on November 4, 2003.

4.  An increase in disability was factually ascertainable more than one year earlier than the November 4, 2003, claim for increase.


CONCLUSION OF LAW

The criteria for an effective date of November 4, 2003, for the award of a 10 percent rating for left thigh skin graft scar have been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The appeal for an earlier effective date for the grant of a 10 percent disability evaluation for left thigh skin graft scar arises from the Veteran's disagreement with the effective date assigned after the grant of a 10 percent disability rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private medical records.  Additionally, the Veteran was provided VA examinations for his left thigh skin graft scar. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits. 

Factual Background

Service treatment records show that the left thigh skin graft was performed to treat injuries sustained in a motor vehicle accident in March 1965.

On VA examination in October 1965, a left thigh skin graft scar was noted, but no symptoms were reported.

In a March 1966 rating decision, the RO granted service connection for the left thigh skin graft donor sight and assigned a noncompensable disability rating, effective August 7, 1965.  

The Veteran did not submit a notice of disagreement with the initial rating and no additional pertinent evidence was received within one year of the decision.

On VA examination in April 1972, the left thigh graft scar was noted to measure 4 inches by 21/2 inches and to be healed.  No complaints or other finding were recorded regarding the scar.  

Reports of VA and private treatment, VA examinations and hearing testimony, and statements from the Veteran and his representative dated through September 2003, do not mention the left thigh scar.  At a September 2003, Board hearing the Veteran testified that he had applied for Social Security benefits, but mentioned this in conjunction with testimony regarding a knee disability.  The skin graft scar was not mentioned.

On November 4, 2003, the RO received the Veteran's formal application for TDIU.  The Veteran again reported that he had been awarded Social Security benefits and made reference to his September 2003 hearing testimony.  He did not mention the skin graft scar.

In a statement received at the RO on December 23, 2003, the Veteran reported that he had been found to be totally disabled by the Social Security Administration, based, in part, on his service-connected conditions, effective June 1, 2001.  

On December 6, 2004, the RO advised the Veteran that it was working on his claim for TDIU, and that it must consider, among other things, whether there had been an increase in his service-connected conditions, including the left thigh skin graft scar.   

On December 7, 2004, the RO requested a VA examination to evaluate the severity of the Veteran's left thigh skin graft scar.  

On a January 2005 VA examination, , the VA examiner erroneously reported that the skin graft for the Veteran's right temple was taken from his right thigh and did not evaluate the left thigh skin graft scar.  

In correspondence received on April 27, 2005, the Veteran indicated that the left thigh skin graft scar was constantly sore and tender.  

In December 2005 correspondence, the Veteran attached the March 1966 rating decision to confirm that there was a healed scar on the posterior aspect of the thigh due to traction with a slight keloid formation.  He contended that VA owed him money from the time of his hospitalization in July 1965 for the scar and residual pain.  

A May 2006 rating decision continued to rate the left thigh skin graft scar as noncompensable based on the findings of the January 2005 VA examination report.  

In his June 2006 Notice of Disagreement (NOD) in regards to the noncompensable rating, the Veteran reported that the VA examiner examined the wrong leg and that he had pain and tenderness at the site of the left thigh skin graft scar.  

The Veteran was afforded additional VA examinations to evaluate the left thigh skin graft scar in January and December 2007.  

In a June 2007 rating decision, based on the results of a January 2007 VA examination that revealed tenderness at the skin graft donor site, the RO granted a 10 percent disability evaluation for the Veteran's service-connected left thigh skin graft scar, effective April 27, 2005, the date determined by the RO as when it received the Veteran's claim for an increased disability evaluation for this condition.  

Effective Date-Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a).  

Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2). 

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o). 

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998). 

Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

A report of examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2011). 

Analysis

It is undisputed that the Veteran did not appeal the RO's March 1966 rating decision that granted service connection and assigned a noncompensable rating for his left thigh skin graft scar, and no new and material evidence was received within one year of the claim.  Thus, absent clear and unmistakable error (CUE) in the March 1966 rating decision, which the Veteran does not allege, that determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 3.156(b), 20.1100, 20. 1104, 20.1403, 20.1404 (2011); see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) (holding VA has a duty in all cases to determine whether new and material evidence has been received within the appeal period after a decision such that the decision would not have become final under the provisions of 38 C.F.R. § 3.156(b).  As such, an effective date prior to March 1966 for the 10 percent rating is precluded.

A great deal of evidence; including treatment records, examination reports, hearing testimony, and statements by the Veteran and his representative; was received in the years after the March 1966 decision.  With the exception of the 1972 VA examination report, this evidence did not mention the left thigh skin graft scar.

The 1972 examination report contained no findings that would suggest a change in the left thigh skin graft scar since the 1966 rating decision.  The Veteran did not report any symptoms related to the scar, and the examination report does not indicate that the scar was symptomatic.

The first communication received from the Veteran after the March 1966 rating decision that potentially related to his left thigh skin graft scar was the Veteran's November 4, 2003 claim for TDIU.  While this communication did not specifically mention the skin graft scar, the claim triggered a response from the RO indicating that it considered the application to be a claim for increase.

VA has a duty to liberally construe a Veteran's pleadings.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  So construed, the November 4, 2003 communication is construed as a claim for increase for the left thigh skin graft scar.  

The remaining question is when did the increase in disability become factually ascertainable.  The Veteran's service-connected left thigh skin graft scar is rated under the criteria set forth under 38 C.F.R. § 4118, Diagnostic Code 7804, which provided a 10 percent disability rating for superficial scars which are painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

The first point at which the scar was found to be painful on examination was on a January, 2007 VA Compensation and Pension examination.  However, the Veteran has reported that the scar was painful long before that examination, and indeed, for many years prior to the December 2003 claim.  By the Veteran's report, the increase was factually ascertainable more than one year prior to the December 2003 claim.  The effective date is therefore, the date of claim.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

An effective date of December 23, 2003, for the grant of a 10 percent disability evaluation for left thigh skin graft scar is warranted.   


ORDER

An effective date of November 4, 2003, for the award of a 10 percent rating for left thigh skin graft scar is granted. 



REMAND

The record reveals that since the last VA examination in December 2007, the Veteran underwent left prosthetic replacement of a knee joint in February 2008.  As it has been more than four years since the most recent VA examination of the left knee and as there has been intervening surgical treatment of the left knee, an updated VA examination is required to evaluate the current severity of the left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, for disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment. 

The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner shall also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell the Court found an examination to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In the instant case, the additional medical findings must identify at what point during the range of motion the Veteran experiences any limitation of motion that was specifically attributable to pain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the present severity of his service-connected left knee disability.  The claims file, and any relevant evidence in Virtual VA should be made available to, and be reviewed by, the examiner. 

The examiner should report the ranges of left knee flexion and extension in degrees.  

The examiner should determine whether there are objective clinical indications of pain or painful motion; weakened movement; excess fatigability; incoordination; or flare-ups.  These determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.

The examiner should specify whether the Veteran has any instability in the left knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking or subluxation. 

The examiner should identify all current manifestations of any residual scars from the service connected left knee injury.

With regard to scars the examiner should report: the size of the scar in square inches or centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

If an opinion cannot be rendered in response to these questions, the reason therefore should be explained. 

A rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case; before returning the case to the Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


